Citation Nr: 1443307	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from August 1952 to April 1956.  The Veteran died in June 2007.  The appellant seeks surviving spouse benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

In connection with this appeal, the appellant and her daughter testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2010.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board.  In an October 2011 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims.  In an April 2012 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  The Board again denied the claim of entitlement to service connection for the cause of the Veteran's death in a March 2013 decision.  The appellant appealed that decision to the Court and in an April 2014 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the memorandum decision.  



REMAND

The Board finds that additional development is required before the appellant's claim is decided.  

In the April 2014 memorandum decision, the Court found that the December 2012 VA medical opinion, upon which the Board relied to deny the claim in March 2013, was inadequate as the examiner did not provide a sufficient rationale for all conclusions reached.

Therefore, the Board finds that the claims file should be returned to the VA Medical Center for an opinion by a medical doctor oncologist as to whether the Veteran's service-connected atopic dermatitis, or treatment for atopic dermatitis, caused his death or contributed substantially and materially to the cause of death.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA medical doctor oncologist with sufficient expertise to provide an opinion regarding the etiology of the metastatic sinus cancer, which caused the Veteran's death.  The examiner must review the claims file and must note that review in the report.  Following review of the claims file, the examiner should provide the following opinions, with a rationale provided for each opinion:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected atopic dermatitis played a material causal role in the Veteran's death?  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected atopic dermatitis contributed substantially and materially to the Veteran's death?  

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected atopic dermatitis caused or chronically worsened the certified cause of death?  

(d)  Is it at least as likely as not (50 percent or greater probability) that treatment for the Veteran's service-connected atopic dermatitis in the form of steroids, Phisohex baths, and cobalt treatments, played a material causal role in the Veteran's death?

(e)  Is it at least as likely as not (50 percent or greater probability) that treatment for the Veteran's service-connected atopic dermatitis in the form of steroids, Phisohex baths, and cobalt treatments, contributed substantially and materially to the Veteran's death?

(f)  Is it at least as likely as not (50 percent or greater probability) that treatment for the Veteran's service-connected atopic dermatitis in the form of steroids, Phisohex baths, and cobalt treatments, caused or chronically worsened the certified cause of death? 

(g) If the examiner determines that some other chemical exposure sustained in the Veteran's post-service occupational environments likely (more than 50 percent probability) caused his metastatic sinus cancer, the examiner should provide a detailed rationale for that conclusion, to include the basis upon which chemical exposure was determined and to what chemicals the Veteran was likely exposed.

2.  Then readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

